DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Swensgard (US 2013/0056520) in view of Forgione et al (US 10,675,102), hereinafter Forgione.

Regarding claim 1, Swensgard discloses a surgical stapler (Fig. 1, item 100) for stapling tissue of a patient, comprising: 
A handle (Fig. 24, item 160); 
A shaft (Fig. 24, item 110) extending from said handle; 
A plurality of staple cartridges (Fig. 2, items 130a, 130b, 130c, 130d, 130e) stored in said surqical stapler (Para. 0062); 
An end effector (Fig. 2, item 120) defining an end effector axis (Fig. 2, end effector 120 has an axis), wherein said end effector comprises: 
A tissue compression surface (Fig. 2, item 121; and 
An anvil (Fig. 2, item 124) movable toward said tissue compression surface along said end effector axis during a closing stroke (Para. 0073); 
An anvil closing system (Fig. 3, item 173) configured to move said anvil through said closing stroke (Para. 0064); 
A staple firing system (Fig. 3, items 171, 180) configured to deploy staples from a staple cartridge of said plurality of staple cartridges positioned in said end effector during a staple firing stroke (Para. 0070); and
A tissue cutting system (Fig. 3, item 175) configured to cut the tissue during a tissue cutting stroke (Para. 0065-0066).
Swensgard is silent about a motorized propulsion system attached to said shaft, wherein said motorized propulsion system comprises a propulsion member configured to extend transversely to said end effector axis, and wherein said motorized propulsion system is configured to move said end effector relative to the tissue along a staple firing path from a first firing location to a second firing location during a propulsion stroke.
However, Forgione teaches a motorized propulsion system (Fig. 1, item 9, 11) attached to said shaft (Fig. 1, item 15) (Col. 5, line 61-Col. 6, line 12), wherein said motorized propulsion system comprises a propulsion member (Fig. 2, item 93) configured to extend transversely to said end effector axis (Fig. 2, propulsion member 93 is transversely attached to the end effector shaft 15), and wherein said motorized propulsion system is configured to engage the tissue to move said end effector relative to the tissue along a firing path from a first location to a second location during a propulsion stroke (Col. 5, line 55-Col. 6, lines 17) (propulsion system 9, 11 moves the system to various locations during operation).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Swensgard and Forgione to modify the surgical stapler of Swensgard to include the motorized propulsion system of Forgione.  A person of ordinary skill in the art would have been motivated to make such change in order to increase the functionality of surgical instruments by minimizing the number of instruments needed during a procedure (Forgione, Col. 1, lines 15-41).

Regarding claim 2, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) and said staple firing system (Fig. 3, item 171, 180) are operably coupled to said synchronizing mechanism (Para. 0064-0070).

Regarding claim 3, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) and said staple firing system (Fig. 3, item 171, 180) are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 4, Swensgard discloses the surgical stapler wherein at least one of said tissue cutting system (Fig. 3, item 175) and said propulsion system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 5, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) and said tissue cutting system (Fig. 3, item 175) are operably coupled to said synchronizing mechanism (Para. 0064-0070).

Regarding claim 6, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) and said tissue cutting system (Fig. 3, item 175) are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 7, Swensgard discloses the surgical stapler wherein at least one of said staple firing system (Fig. 3, item 171, 180) and said propulsion system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 8, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said anvil closing system is operably coupled to said synchronizing mechanism (Para. 0064-0070).
Swensgard is silent about a propulsion system operably coupled to the synchronizing mechanism.
However, as combined above, Forgione teaches a propulsion system (Fig. 1, item 9, 11) operably coupled to a synchronizing mechanism (Fig. 4, item 111) (Col. 4, line 65-Col. 5, line 27).

Regarding claim 9, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) is operably coupled to said sequencing mechanism (Para. 0064-0070).
Swensgard is silent about a propulsion system operably coupled to the sequencing mechanism.
However, as combined above, Forgione teaches a propulsion system (Fig. 1, item 9, 11) operably coupled to a sequencing mechanism (Fig. 4, item 111) (Col. 4, line 65-Col. 5, line 27).

Regarding claim 10, Swensgard discloses the surgical stapler wherein at least one of said tissue cutting system (Fig. 3, item 175) and said staple firing system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 11, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said tissue cutting system (Fig. 3, item 175) and said staple firing system (Fig. 3, item 171, 180) are operably coupled to said synchronizing mechanism (Para. 0064-0070).

Regarding claim 12, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said tissue cutting system (Fig. 3, item 175) and said staple firing system (Fig. 3, item 171, 180) are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 13, Swensard discloses the surgical stapler wherein at least one of said anvil closing system (Fig. 3, item 173) and said propulsion system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 14, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said tissue cutting system (Fig. 3, item 175) is operably coupled to said synchronizing mechanism (Para. 0064-0070).
Swensgard is silent about a propulsion system operably coupled to the synchronizing mechanism.
However, as combined above, Forgione teaches a propulsion system (Fig. 1, item 9, 11) operably coupled to a synchronizing mechanism (Fig. 4, item 111) (Col. 4, line 65-Col. 5, line 27).

Regarding claim 15, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said tissue cutting system (Fig. 3, item 175) is operably coupled to said sequencing mechanism (Para. 0064-0070).
Swensgard is silent about a propulsion system operably coupled to the sequencing mechanism.
However, as combined above, Forgione teaches a propulsion system (Fig. 1, item 9, 11) operably coupled to a sequencing mechanism (Fig. 4, item 111) (Col. 4, line 65-Col. 5, line 27).

Regarding claim 16, Swensgard discloses the surgical wherein at least one of said staple firing system (Fig. 3, item 171, 180) and said anvil closing system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 17, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said staple firing system (Fig. 3, item 171, 180) is operably coupled to said synchronizing mechanism (Para. 0064-0070).
Swensgard is silent about a propulsion system operably coupled to the synchronizing mechanism.
However, as combined above, Forgione teaches a propulsion system (Fig. 1, item 9, 11) operably coupled to a synchronizing mechanism (Fig. 4, item 111) (Col. 4, line 65-Col. 5, line 27)..

Regarding claim 18, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said staple firing system (Fig. 3, item 171, 180) are operably coupled to said sequencing mechanism (Para. 0064-0070).
Swensgard is silent about a propulsion system operably coupled to the sequencing mechanism.
However, as combined above, Forgione teaches a propulsion system (Fig. 1, item 9, 11) operably coupled to a sequencing mechanism (Fig. 4, item 111) (Col. 4, line 65-Col. 5, line 27).

Regarding claim 19, Swensgard discloses the surgical stapler wherein at least one of said tissue cutting system (Fig. 3, item 175) and said anvil closing system (Fig. 3, item 173) are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 20, Swensgard discloses the surgical stapler further comprising a cartridge advancing system (Fig. 3, item 174) configured to advance another said staple cartridge of said plurality of staple cartridges into said end effector after the staples of said staple cartridge positioned in said end effector have been deployed (Para. 0074-0075).

Regarding claim 21, Swensgard discloses a surgical stapler (Fig. 1, item 100) for stapling tissue of a patient, comprising: 
A handle (Fig. 24, item 160); 
A shaft (Fig. 24, item 110) extending from said handle; 
A plurality of staple clusters (Fig. 2, items 130a, 130b, 130c, 130d, 130e) stored in said surqical stapler (Para. 0062); 
An end effector (Fig. 2, item 120) defining an end effector axis (Fig. 2, end effector 120 has an axis), wherein said end effector comprises: 
A tissue compression surface (Fig. 2, item 121; and 
An anvil (Fig. 2, item 124) movable toward said tissue compression surface along said end effector axis during a closing stroke (Para. 0073); 
An anvil closing system (Fig. 3, item 173) configured to move said anvil through said closing stroke (Para. 0064); 
A staple firing system (Fig. 3, items 171, 180) configured to deploy a staple cluster of said plurality of staple clusters positioned in said end effector during a staple firing motion (Para. 0070); and
A tissue cutting system (Fig. 3, item 175) configured to cut the tissue during a tissue cutting motion (Para. 0065-0066).
Swensgard is silent about a motorized propulsion system attached to said shaft, wherein said motorized propulsion system comprises a propulsion member configured to extend transversely to said end effector axis, and wherein said motorized propulsion system is configured to move said end effector relative to the tissue along a staple firing path from a first firing location to a second firing location during a propulsion stroke.
However, Forgione teaches a motorized propulsion system (Fig. 1, item 9, 11) attached to said shaft (Fig. 1, item 15) (Col. 5, line 61-Col. 6, line 12), wherein said motorized propulsion system comprises a propulsion member (Fig. 2, item 93) configured to extend transversely to said end effector axis (Fig. 2, propulsion member 93 is transversely attached to the end effector shaft 15), and wherein said motorized propulsion system is configured to move said end effector relative to the tissue along a firing path from a first location to a second location during a propulsion stroke (Col. 5, line 55-Col. 6, lines 17) (propulsion system 9, 11 moves the system to various locations during operation).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Swensgard and Forgione to modify the surgical stapler of Swensgard to include the motorized propulsion system of Forgione.  A person of ordinary skill in the art would have been motivated to make such change in order to increase the functionality of surgical instruments by minimizing the number of instruments needed during a procedure (Forgione, Col. 1, lines 15-41).

Regarding claim 22, Swensgard teaches the surgical stapler wherein said staple firing system is configured to repeatably eject a batch of staples (Fig. 3, item 130) from said staple cartridge.

Regarding claim 23, Swensgard teaches the surgical stapler wherein said staple cartridge comprises a number of staples (Fig. 3, item 130) and wherein said batch of staples (Fig. 3, item 130) is less than said number of staples (Fig. 3).

Regarding claim 24, Swensgard teaches the surgical stapler wherein said anvil is translatable toward said tissue compression surface along said end effector axis during the closing stroke (Para. 0073).

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 04/27/2022, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 1-21 have been withdrawn. 

Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that there is no motivation to combine Forgione with Swensgard because Forgione is silent on staplers, Examiner disagrees.  Swensgard is relied upon to teach staplers and Forgione is not required to teach staplers to be able to combine Forgione with Swensgard.  A person of ordinary skill in the art would have been motivated to combine Swensgard and Forgione in order to increase the functionality of surgical instruments by minimizing the number of instruments needed during a procedure.  Therefore the rejection is maintained.
Regarding Applicant’s argument that Forgione does not teach how the components of the robotic surgical system of Forgione, Examiner notes Forgione is not required to teach how the two references can be combined.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Forgione is simply relied upon to teach a propulsion system, which is then combined with the teachings of Swensgard.  See above 35 U.S.C. 103 rejections.  Therefore the rejection is maintained. 
Regarding Applicant’s argument that Forgione does not teach a motorized propulsion system configured to move an end effector relative to the tissue during a propulsion stroke, Examiner disagrees.  The propulsion system of Forgione moves the end effector to position the end effector relative to the tissue.  The propulsion system of Forgione also moves the tissue relative to the end effector.  Examiner notes the claimed limitations do not require the tissue to remain unmoved during the propulsion stroke.  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731